DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on July 29, 2022 has been entered. Accordingly Claims 1 and 5 have been amended. No claims have been withdrawn from consideration. No new claims were added. Therefore, claims 1-8
remains pending in this application. It also includes remarks and arguments.

Drawings
The drawing (s) objection is withdrawn based on the amendment and remarks filed. 
Claim Rejections - 35 USC § 112
Claims 1-3 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: Claim 1 recites “estimating a reading voltage error and a resistance of the fuse; reading and calculating a voltage difference between the two terminals of the fuse; and determining whether to send a fuse replacement message to the electronic system according to the voltage difference between the two terminals of the fuse, the reading voltage error, the resistance of the fuse and the real-time battery discharging current , wherein the reading voltage error corresponds to an error occurred when reading voltages of the two terminals of the fuse is an incomplete sentence. It appears to be omitted steps critical or essential to the claim that are missing after the word fuse in the last part of the claim to further explain how the reading voltage error occurred based when the reading voltages of the two terminals of the fuse and the estimation of the reading voltage error.
Claims 2-3 is/are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claims are dependent upon base claims 1 and 5 as discussed above. 
Claims 5-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Claim 5, recites “microcontroller processing unit estimates a reading voltage error and a resistance of the fuse; the microcontroller processing unit determined whether to send a fuse replacement message to the electronic system according to the voltage difference between the two terminals of the fuse, the reading voltage error, the resistance of the fuse and the real-time battery discharging current , wherein the reading voltage error corresponds to an error occurred when reading voltages of the two terminals of the fuse is an incomplete sentence. It appears to be omitted steps critical or essential to the claim that are missing after the word fuse in the last part of the claim to further explain how the reading voltage error occurred based when the reading voltages of the two terminals of the fuse and the estimation of the reading voltage error.
Claims 6-8 is/are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claims are dependent upon base claims 1 and 5 as discussed above. 
Claim Rejections - 35 USC § 112
Claims 1-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, recites “estimating a reading voltage error and a resistance of the fuse; reading and calculating a voltage difference between the two terminals of the fuse; and determining whether to send a fuse replacement message to the electronic system according to the voltage difference between the two terminals of the fuse, the reading voltage error, the resistance of the fuse and the real-time battery discharging current , wherein the reading voltage error corresponds to an error occurred when reading voltages of the two terminals of the fuse is an incomplete sentence. It appears to be omitted steps critical or essential to the claim that are missing after the word fuse in the last part of the claim to further explain how the reading voltage error occurred based when the reading voltages of the two terminals of the fuse and the estimation of the reading voltage error. Further, the claim does not clearly explain the use of the estimation of the reading voltage error in determining whether to send a fuse replacement message to the electronic system. Therefore, for the purpose of examination the examiner will interpret the claim limitations to recite estimating a reading voltage error and a resistance of the fuse; reading a real-time discharging current; reading and calculating a voltage difference between the two terminals of the fuse and determining whether to send a fuse replacement message according to the reading voltage error, the resistance of the fuse and the real-time discharging current. 
Claim 5 recites ““microcontroller processing unit estimates a reading voltage error and a resistance of the fuse; the microcontroller processing unit determined whether to send a fuse replacement message to the electronic system according to the voltage difference between the two terminals of the fuse, the reading voltage error, the resistance of the fuse and the real-time battery discharging current , wherein the reading voltage error corresponds to an error occurred when reading voltages of the two terminals of the fuse is an incomplete sentence. It appears to be omitted steps critical or essential to the claim that are missing after the word fuse in the last part of the claim to further explain how the reading voltage error occurred based when the reading voltages of the two terminals of the fuse and the estimation of the reading voltage error.
Further, the claim does not clearly explain the use of the estimation of the reading voltage error in determining whether to send a fuse replacement message to the electronic system. Therefore, for the purpose of examination the examiner will interpret the claim limitations to recite estimating a reading voltage error and a resistance of the fuse; reading a real-time discharging current; reading and calculating a voltage difference between the two terminals of the fuse and determining whether to send a fuse replacement message according to the reading voltage error, the resistance of the fuse and the real-time discharging current. 
Claims 2-3 and 6-8 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claims are dependent upon base claims 1 and 5 as discussed above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-7 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kim Jin Seob, hereinafter “Kim” (KR 2008/0015215). 
Regarding claim 1, Kim in [Fig. 2], discloses an operation method for a backup power supply of an electronic system [such as the secondary battery protection circuit 10 corresponds to the backup power supply of an electronic system], wherein the backup power supply [see 10] comprises a fuse [see fuse 80], and the operation method comprises: 5estimating a reading voltage error [such that depending on whether the battery voltage is low via sense resistor 70 and sensing wire 40 in the case where the total voltage of the fuse is overvoltage or undervoltage a fuse control switch 90 is selectively opening and closing the flow to detect an abnormal state such as overcharge “overvoltage” which corresponds to the estimated reading voltage error] and a resistance of the fuse [in addition when the resistance characteristic of the fuse is deteriorated and monitored via microcontroller 100 sensing a voltage across the fuse and comparing it with a reference range also be interpreted as a reading voltage error.  see page 1, paragraph [0005] and page 2 [1st  and 2nd  paragraphs with page 2]; reading a real-time battery discharging current [see sensing resistor 70 which sensing the discharge current flowing through the secondary battery 20, see page 1 and 2nd paragraph]; reading and calculating a voltage difference between two terminals of the fuse [see two sensing wires 130 for sensing the voltage difference from both terminals of the fuse 80 and inputting the sensed voltage difference to the microcontroller 100, see page 4]; and determining whether to send a fuse replacement message “failure occurrence signal is output corresponding to a fuse replacement message” to the 10electronic system according to the voltage difference between the two terminals of the fuse, the reading voltage error, the resistance of the fuse and the real-time battery discharging current [see abstract and page 4].  
Regarding claims 2 and 6, Kim in [Figs. 1 and 3], discloses the operation method according to claims 1 and 5, wherein when in the step of determining whether to send the fuse replacement message “failure occurrence signal is output corresponding to a fuse replacement message” to the electronic 15system, whether the voltage difference between the two terminals via sensing voltage terminals [see 130] of the fuse [see 80] is greater than the value of (l*R+AV) is determined, wherein I, R and AV respectively represent the real-time battery discharging current, the resistance of the fuse and the reading voltage error [see abstract and page 4]. 
Regarding claims 3 and 7, Kim in [Figs. 1 and 3], discloses the operation method according to claims 2 and 6, wherein when it is 12File: US14947F0SUNDIAL CONFIDENTIALdetermined that the voltage difference between the two terminals of the fuse [see 130 and 80] is greater than the value of (l*R+AV), it is determined that the fuse replacement message is sent to the electronic system [see abstract and page 4]. 
Regarding claim 5, Kim in [Figs. 1 and 3], discloses a backup power supply of an electronic system [such as the secondary battery protection circuit 10 corresponds to the backup power supply of an electronic system] comprises: a battery string [see 30] configured to provide a power to the electronic system [see 10]; 13File: US14947F0SUNDIAL CONFIDENTIAL a fuse [see 80] coupled to the battery string [see 30]; a battery monitoring protection unit [see battery assembly control system 160 corresponding to the battery monitoring protection unit, see page 4] coupled to the battery string [see 30] and the fuse [see 80] to monitor and protect the backup power supply [see abstract and page 4]; and a micro-controller processing unit  [see microcontroller 100 that performs the monitoring and battery protection, see page 4] coupled to the battery monitoring 5protection unit [see 160] and the electronic system, wherein the micro-controller processing unit [see 100] estimates a reading voltage error and a resistance of the fuse [such that depending on whether the battery voltage is low via sense resistor 70 and sensing wire 40 in the case where the total voltage of the fuse is overvoltage or undervoltage a fuse control switch 90 is selectively opening and closing the flow to detect an abnormal state such as overcharge “overvoltage” which corresponds to the estimated reading voltage error and in addition when the resistance characteristic of the fuse 80 is deteriorated and monitored via microcontroller 100 sensing a voltage across the fuse and comparing it with a reference range also be interpreted as a reading voltage error.  see page 1, paragraph [0005] and page 2 [1st  and 2nd  paragraphs with page 2]; the micro-controller processing unit [see 100] reads a real-time battery 10discharging current via sense current resistor 70 [see abstract and page 4]; the micro-controller processing unit [see 100] reads and calculates a voltage difference between two terminals via sensing wires 130 of the fuse 80; the micro-controller processing unit [see 100] determines whether to send a fuse replacement message “failure occurrence signal is output corresponding to a fuse replacement message “to the electronic system according to the voltage 15difference between the two terminals of the fuse 80, the reading voltage error, the resistance of the fuse and the real-time battery discharging current [see abstract and page 4].  

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim 1 and any intervening claims.
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim 5 and any intervening claims.

Response to Arguments
Applicant's arguments filed July 29, 2022 have been fully considered but they are not persuasive. Applicants argues  with respect to claims 1 and 5 that Kim does not recite wherein the reading voltage error corresponds to an error occurred when reading voltages of the two terminals of the fuse, however the limitations appears to be an incomplete sentence and missing essential steps, or omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
5Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE RONIQUE WILLOUGHBY whose telephone number is (571)272-2725. The examiner can normally be reached M-F 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TERRENCE R WILLOUGHBY/Examiner, Art Unit 2836                                                                                                                                                                                                        10/22/22


/DANIEL KESSIE/Primary Examiner, Art Unit 2836